Citation Nr: 0710252	
Decision Date: 04/10/07    Archive Date: 04/16/07

DOCKET NO.  03-19 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left shoulder 
subacromial impingement syndrome, claimed as secondary to 
service-connected residuals of left knee medial meniscectomy.

2.  Entitlement to service connection for degenerative 
changes of the cervical spine, claimed as secondary to 
service-connected residuals of left knee medial meniscectomy.

3.  Entitlement to service connection for left foot pain, 
claimed as secondary to service-connected residuals of left 
knee medial meniscectomy.

4.  Entitlement to an evaluation in excess of 10 percent for 
service-connected residuals of left knee medial meniscectomy.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from July 1972 to August 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied service connection for cervical spine, left 
shoulder, and left foot disabilities, all claimed as 
secondary to service-connected postoperative left knee 
replacement.  The RO also continued a 10 percent disability 
evaluation for service-connected residuals of left knee 
medial meniscectomy.


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran's left 
shoulder subacromial impingement syndrome is proximately due 
to or the result of service-connected residuals of left knee 
medial meniscectomy.

2.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran's 
degenerative changes of the cervical spine are proximately 
due to or the result of service-connected residuals of left 
knee medial meniscectomy.

3.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran's left foot 
pain is proximately due to or the result of service-connected 
residuals of left knee medial meniscectomy.

4.  The competent and probative evidence of record 
demonstrates that the veteran's service-connected left knee 
disability, residuals of medial meniscectomy, is 
characterized by flexion limited to 125 degrees with 
complaints of pain, extension to zero degrees, and no more 
than slight instability.


CONCLUSIONS OF LAW

1.  Left shoulder subacromial impingement syndrome is not 
secondary to service-connected residuals of left knee medial 
meniscectomy.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.310 (2006).

2.  Degenerative changes of the cervical spine are not 
secondary to service-connected residuals of left knee medial 
meniscectomy.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.310 (2006).

3.  Left foot pain is not secondary to service-connected 
residuals of left knee medial meniscectomy.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.310 (2006).

4.  The schedular criteria for an evaluation in excess of 10 
percent for service-connected residuals of left knee medial 
meniscectomy are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5259 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims has held that VCAA notice should be provided 
to a claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC).  Mayfield v. Nicholson, 20 Vet.App. 537 (2006).  

In September 2002, November 2003, and May 2004, the RO sent 
the veteran letters informing him of the types of evidence 
needed to substantiate his claims and its duty to assist him 
in substantiating his claims under the VCAA.  The VCAA 
letters informed the veteran that VA would assist him in 
obtaining evidence necessary to support his claim, including 
medical records, employment records, or records from other 
Federal agencies, including VA, the service department, and 
the Social Security Administration.  He was advised that it 
was his responsibility to send medical records showing he has 
a current disability, as well as records showing a 
relationship between his claimed disabilities and service-
connected disability.  He was also advised that he should 
send medical records showing his service-connected disability 
had increased in severity.  In May 2004, the veteran was 
specifically asked to provide to provide "any evidence in 
your possession that pertains to your claim."  See 38 C.F.R. 
§ 3.159(b)(1).

The Board finds that the content of the September 2002, 
November 2003, and May 2004 letters provided to the veteran 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify and 
assist.  He was advised of his opportunities to submit 
additional evidence.  Subsequently, a May 2003 SOC and 
November 2004 SSOC provided the veteran with yet an 
additional 60 days to submit more evidence.  Thus, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

The Board recognizes that the notifications from the RO pre-
dated, in part, the rating action and did not specifically 
comport with the recent decision for the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  However, the Board finds 
no prejudice to the veteran in proceeding with the present 
decision since the decision herein denies entitlement to 
compensation.  With respect to the increased evaluation 
claim, the Board finds it is not prejudicial to decide the 
case now, given the fact that a disability evaluation and 
effective date has already been assigned to his service-
connected disability.  Because his claim for an increased 
rating is being denied, the issue of effective date is moot.  
Therefore, further VCAA notice is not required.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Facts and Analysis

A.  Service Connection Claims

In general, service connection may be granted if the evidence 
establishes that the veteran's claimed disability was 
incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2006).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2006).  Any 
additional impairment of earning capacity resulting from a 
service-connected condition, regardless of whether the 
additional impairment is itself a separate disease or injury 
caused by the service-connected disorder, also warrants 
compensation.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).  When service connection is thus established for a 
secondary disorder, the secondary condition is considered a 
part of the original disability. 

The Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection, has been 
amended recently.  The intended effect of this amendment is 
to conform VA regulations to the Allen decision, supra.  71 
Fed. Reg. 52,744 (Sept. 7, 2006) (to be codified at 38 C.F.R. 
§ 3.310(b)).  Since VA has been complying with Allen since 
1995, the regulatory amendment effects no new liberalization 
or restriction in this appeal.

The veteran is seeking service connection for left shoulder, 
cervical spine, and left foot disabilities as secondary to 
his service-connected left knee disability.  The Board has 
carefully considered the evidence of record and finds the 
preponderance of the evidence is against the grant of service 
connection for the veteran's claimed disabilities.  Due to 
the similar medical history and evidence related to these 
claims, as well as the similar disposition of the issues, the 
Board will address them in a common discussion.  

Initially, the Board notes that the evidence does not 
indicate and the veteran does not claim that his cervical 
spine, left shoulder, or left foot problems began in service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a) (2006).  The 
veteran's spine, upper extremities, and feet were normal at 
his pre-induction examination in March 1972 and, although a 
separation examination is not of record, the Board notes an 
Air Force Reserve periodic examination report dated in July 
1979 also shows the veteran's spine, upper extremities, and 
feet were normal.  The VA and private medical records do not 
show the veteran complained of or was treated for a cervical 
spine, left shoulder, or left foot problem until more than 20 
years after he was separated from service.  

The first indication in the record of a left shoulder and/or 
cervical spine problem was in November 2001.  At that time, 
the veteran reported that he had been having pain in his left 
shoulder, including the periscapular area, the left side of 
his neck, and the shoulder blade area, since helping his 
daughter move in August.  X-rays of his cervical spine 
revealed some calcification but there was normal cervical 
lordosis and no other bony abnormalities.  The impression was 
cervical radiculopathy with a possible herniated nucleus 
pulposus of the left.  A December 2001 MRI of the veteran's 
cervical spine revealed severe degenerative changes, cervical 
spondylosis, and a herniated disc in the thoracic area.

The first time the veteran is shown to have a left foot 
problem was in November 2000, at which time he reported he 
had been having left foot pain since August.  There were 
white spots on the dorsum of his foot but X-rays were normal 
and the impression was a possible stress fracture.  In 
December 2000, however, a bone scan revealed no evidence of 
an acute stress fracture and no further diagnosis was made as 
to the veteran's left foot.  

In September 2002, the veteran was afforded a VA examination 
to determine whether there was link between his service-
connected left knee disability and his cervical spine, left 
shoulder, and/or left foot disabilities.  The veteran 
reported having numbness and an ache in his left shoulder 
that originated as pain in his neck, which had been present 
for 6 to 9 months.  He also reported having pain and numbness 
in his left foot for about one year.  Examination of his neck 
(cervical spine area) revealed no tenderness to palpation and 
his range of motion was normal.  The diagnosis was cervical 
degenerative changes with generalized canal stenosis.  
Examination of his left shoulder revealed mild tenderness but 
he demonstrated normal range of motion.  The diagnosis was 
subacromial impingement syndrome with degenerative arthritis 
in the acromioclavicular joint.  Examination of the left foot 
revealed no redness, swelling, tenderness or loss of 
sensation, and his range of motion was normal.  The diagnosis 
was chronic left foot pain. 

After examining the veteran, the September 2002 VA examiner 
determined that his neck (cervical spine), left shoulder, and 
left foot pain are not related to his service-connected left 
knee disability.  In making this determination, the VA 
examiner noted that the veteran's complaints of neck, 
shoulder, and foot pain were of recent origin and that his 
original left knee surgery was performed 25 years earlier.  
The examiner also noted the veteran's problems appear to be 
degenerative changes, which arise out of time and wear-and-
tear.  

In evaluating the ultimate merit of the veteran's claims, the 
Board finds most probative the opinion rendered by the 
examiner who conducted the September 2002 VA examination.  
The Board notes the veteran has asserted that the September 
2002 examination took approximately 10 minutes and the 
examiner did not review the private medical records which the 
veteran brought with him to the examination.  Nonetheless, 
the Board finds the September 2002 examination was adequate 
because, prior to determining the veteran's cervical spine, 
left shoulder, and left foot disabilities are not related to 
his service-connected left knee disability, the VA examiner 
reviewed the claims file, including the veteran's private 
medical records, noted the veteran's medical history, and 
examined the veteran.  The Board also finds it probative that 
more than 20 years had passed before the veteran was shown to 
have a cervical spine, left shoulder, or left foot 
disability, and when he did begin to complain of problems, he 
did not associate his problems with his service-connected 
left knee disability.  In this regard, the Board again notes 
that a November 2001 private medical record reflects the 
veteran reported that he had been having neck and left 
shoulder pain since helping his daughter move in August.  

The veteran was given an opportunity to submit additional 
evidence in support of his claim, but the evidence of record 
does not contain any competent and probative medical opinion 
relating the veteran's cervical spine, left shoulder, and 
left foot problems to his service-connected left knee 
disability.  With no competent and probative medical evidence 
indicating that the veteran's cervical spine, left shoulder, 
and left foot disabilities are causally related to his 
service-connected disability, his claims for service 
connection must be denied.  There is no reasonable doubt to 
be resolved.  See Gilbert, supra.

B.  Increased Rating Claim

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2006).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
rating personnel are directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

Service connection for residuals of left knee medical 
meniscectomy was established in December 1976 and the RO 
assigned a 10 percent disability evaluation under 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5259.  At that time, the RO 
considered the veteran's service medical records, which 
showed the had veteran injured his left knee in service and 
was found to have a tear in the medial meniscus, for which he 
underwent an arthrotomy and medical meniscectomy.  At 
discharge, the veteran's left knee joint was stable with full 
range of motion and normal strength.  

As noted, the veteran's service-connected left knee 
disability is rated 10 percent under DC 5259, under which a 
10 percent rating is assigned where there is symptomatic 
removal of semilunar cartilage.  Because the veteran is 
receiving the highest disability rating available under DC 
5259 for his service-connected left knee disability, the 
Board will evaluate his left knee disability under all other 
potentially applicable diagnostic codes.  

Under DC 5257, recurrent subluxation or lateral instability 
warrants a 10 percent rating if slight, a 20 percent rating 
if moderate, and a 30 percent rating if severe.  The Board 
observes that the words "slight," "moderate," and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R. § 4.6.  It should also be noted that 
use of descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 
4.6.  

In evaluating the veteran's claim under DC 5257, the Board 
notes the September 2004 VA examination report reflects the 
veteran reported that it seems his left knee occasionally 
goes out and makes him fall down.  He also reported that he 
is unable to move laterally without the knee feeling like it 
will go out.  On examination, however, the veteran's left 
knee was stable as there was a negative Lachman's test and 
there was no looseness of the ACL on performing a drawer 
test.  In contrast, the Board notes a November 2000 MRI 
report revealed no appreciable anterior cruciate ligament 
(ACL) fibers, which was noted to be consistent with an old 
complete ACL tear.  An associated private medical record 
reflects the veteran had slight varus instability. 

Based on the foregoing, the Board finds the veteran's left 
knee disability has no more than slight instability, and thus 
warrants no more than a 10 percent rating under DC 5257.  In 
making this determination, the Board notes that, although the 
veteran was shown to have instability in the left knee in 
November 2000, the preponderance of the evidence shows his 
left knee is stable.  In this regard, the Board notes the 
September 2002 VA examination report reflects the veteran's 
cruciate and collateral ligaments appear to be intact and 
that there were negative Lachman's and McMurray's testing.  
In addition, the physician who conducted the September 2004 
VA examination stated the veteran has good muscle support and 
there must be enough degenerative build up that the knee does 
not show a definite anterior instability.  The September 2004 
VA examiner also stated that the veteran's episodes where the 
knee catches and seems to give way are probably due to the 
degenerative change and irregularity in the medial 
compartment rather than the joint slipping in and out of 
place.  Regardless of the reason for the instability, the 
Board finds the evidence does not show the veteran suffers 
from moderate or severe instability of the knee, as he has 
only described his instability as occasional and there was no 
instability appreciated at the two most recent VA 
examinations.  As a result, the Board finds that no more than 
10 percent is warranted under DC 5257 and thus, DC 5257 does 
not assist the veteran in obtaining a higher disability 
rating.  

Under DC 5258, a 20 percent rating is warranted where there 
is dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint.  In evaluating 
the veteran's claim, the Board finds the veteran's symptoms 
do not reach the level contemplated in DC 5258 to warrant a 
higher disability rating.  In this regard, the Board again 
notes a November 2000 MRI revealed findings consistent with 
an ACL tear and the veteran complains of constant pain 
associated with this left knee; however, there is no evidence 
that he has frequent episodes of locking or that he has 
effusion in the joint.  As noted, he describes only 
occasional episodes of instability and the evidence of record 
shows he has no effusion in the left knee joint.  See 
November 2000 private MRI, September 2002 VA examination, and 
September 2004 VA X-ray.  Thus, the Board finds DC 5258 does 
not assist the veteran in obtaining a higher disability 
rating.  

Under DC 5260, a noncompensable rating is warranted for 
flexion limited to 60 degrees, a 10 percent rating is 
warranted for flexion limited to 45 degrees, a 20 percent 
rating is warranted for flexion limited to 30 degrees, and a 
30 percent rating is warranted for flexion limited to 15 
degrees.  Under DC 5261, a noncompensable rating is warranted 
for extension limited to five degrees, a 10 percent rating is 
warranted for extension limited to 10 degrees, a 20 percent 
rating is warranted for extension limited to 15 degrees, a 30 
percent rating is warranted for extension limited to 20 
degrees, a 40 percent rating is warranted for extension 
limited to 30 degrees, and a 50 percent rating is warranted 
for extension limited to 45 degrees.  38 C.F.R. § 4.71a, 
Plate II, indicates that normal flexion of the knee is 140 
degrees and normal extension of the knee is zero degrees.  

In evaluating the veteran's claim, the Board notes that in 
September 2004, the veteran demonstrated flexion to 125 
degrees, which is noncompensable under DC 5260, and extension 
to zero degrees, which is also noncompensable under DC 5261.  
Review of the record reveals the veteran has consistently 
demonstrated normal extension and has never been demonstrated 
flexion to less than 90 degrees, which was shown at the 
September 2002 VA examination.  Therefore, the Board finds 
DCs 5260 and 5261 are not for application in this case.  

The Board has also considered the veteran's service-connected 
left knee disability under DCs 5256, 5262, and 5263; however, 
he has never been shown to have ankylosis of the left knee, 
impairment of the tibia and fibula, or genu recurvatum.  
Therefore, DCs 5256, 5262, and 5263 are not for application 
in this case.  

The Board notes that the VA General Counsel has determined 
that a claimant who has service-connected instability of the 
knee and limitation of motion may be rated separately under 
DCs 5010 and 5003, which provide the criteria for arthritis 
due to trauma and degenerative arthritis, respectively.  See 
VAOPGCPREC 9-98 (Aug. 14, 1998).  In this context, the Board 
notes that September 2004 X-rays of the veteran's left knee 
revealed degeneration in the medial compartment.  Under DC 
5010, traumatic arthritis is rated as degenerative arthritis.  
Under DC 5003, degenerative arthritis substantiated by x-rays 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic code, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

The Board notes the veteran is not rated under DC 5257, for 
instability of the knee.  However, because we find herein 
that the veteran has slight instability in his left knee 
which would warrant a 10 percent rating under DC 5257, the 
Board will consider whether a separate rating is warranted 
for instability of the knee and limitation of motion.  In 
evaluating the veteran's claim under DC 5010/5003, described 
above, the Board again notes the veteran has never 
demonstrated range of motion warranting a compensable 
evaluation under DCs 5260 and 5261.  In this regard, 
VAOPGCPREC 9-98 states that, in order to receive a separate 
rating there must be limitation of motion severe enough to 
warrant at least a zero percent rating under DCs 5260 and 
5261.  Therefore, the Board finds a separate 10 percent 
rating for instability and limitation of motion of the knee 
is not warranted in this case.  

The Board has also considered whether the veteran could be 
assigned a separate rating based on the surgical scar on his 
left knee.  The evidence shows the veteran has a 10-cm scar 
on the medial aspect of his left knee.  The examiner who 
conducted the September 2004 VA examination did not report 
the condition of the scar; however, there were no clinical 
findings of tenderness or pain associated with the scar on 
examination, and the veteran has not complained of 
symptomatology associated with the scars.  See September 2002 
and September 2004 VA examination reports.  Because there is 
no symptomatology or complaints regarding the scars, the 
preponderance of the evidence is against a finding that a 
separate compensable evaluation is warranted.  See 38 C.F.R. 
§ 4.118, DC 7803 to 7805 (2006); see also Esteban v. Brown, 6 
Vet. App. 259, 261 (2005).  

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 and the 
decision in DeLuca v. Brown, 8 Vet. App. 202 (1995), require 
it to consider the veteran's pain, swelling, weakness, and 
excess fatigability when determining the appropriate 
disability evaluation for a disability using the limitation-
of-motion diagnostic codes.  Within this context, a finding 
of functional loss due to pain must be supported by adequate 
pathology, and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), 
the Board is not required to assign a separate rating for 
pain.  

In evaluating the veteran's right knee under the criteria of 
DeLuca, supra, the Board notes that the September 2004 VA 
examination report reflects the veteran complained of pain 
while demonstrating flexion and reported that his knee 
occasionally flare-ups, which causes him to be less active.  
The examiner stated he did not believe an additional estimate 
of functional limitation is indicated for the veteran's brief 
flare-ups but that the veteran's knee is impaired by pain, 
fatigue, weakness, and lack of endurance following repetitive 
use.  The examiner estimated the veteran's pain could cause 
an additional loss of 15 degrees of motion.  Although the 
September 2004 VA examiner estimated an additional functional 
limitation due to the veteran's pain, the Board finds the 
veteran's pain is contemplated in the 10 percent rating 
currently assigned.  In this regard, the Board again notes 
the veteran's left knee disability is rated 10 percent under 
DC 5259 for symptomatic removal of the semilunar cartilage.  
The Board finds the residual symptoms associated with the 
veteran's left knee disability include his pain, limitation 
of motion, and slight instability, for which he cannot be 
separately rated under any other diagnostic code.  As such, 
the Board finds any additional functional limitation is 
contemplated in the 10 percent currently assigned and an 
increased evaluation is not warranted based on application of 
38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 
202 (1995).  


In summary, and for the reasons and bases set forth above, 
the Board finds the preponderance of the evidence is against 
an evaluation in excess of 10 percent for service-connected 
residuals of left knee medial meniscectomy, and the benefit-
of-the-doubt doctrine is not for application.  See Gilbert, 
supra.  


ORDER

Entitlement to service connection for left shoulder 
subacromial impingement syndrome, claimed as secondary to 
service-connected residuals of left knee medial meniscectomy, 
is denied.

Entitlement to service connection for degenerative changes of 
the cervical spine, claimed as secondary to service-connected 
residuals of left knee medial meniscectomy, is denied.

Entitlement to service connection for left foot pain, claimed 
as secondary to service-connected residuals of left knee 
medial meniscectomy, is denied.

Entitlement to an evaluation in excess of 10 percent for 
service-connected residuals of left knee medial meniscectomy 
is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


